ALLOWABILITY NOTICE
1.	Claims 1-6, as filed by Preliminary Amendment on 12/10/2020, are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/10/2020 and 12/30/2021 have been considered by the examiner. Initialed copies are attached.


Claim Interpretation
4.	Independent claim 1 recites a “covered particle” containing a core material and three specific layers/materials thereon: [1] Metal film (for example, per claim 4: nickel, gold, nickel alloy or gold alloy), [2] Triazole-based compound (for example, per claim 3: a benzotriazole-based compound), and [3] Insulating layer comprising a compound having a phosphonium group (for example, per claim 5 and para. [0033-0036] of the present specification: a compound of the insulating layer is a polymer containing styrene, ester and/or nitrile to which phosphonium groups are bound; per claim 2: insulating layer can be a plurality of particulates or a continuous film). 
The picture shown here was drawn by the Examiner as a representative example of the “covered particle” being claimed.

    PNG
    media_image1.png
    561
    564
    media_image1.png
    Greyscale


Allowable Subject Matter
5.	Claims 1-6 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: After extensive search and consideration, the instant claims are allowable over the closest related references: Wakiya et al. (US 2004/0109995 A1), Matsumoto et al. (US 2013/0256606 A1), and Masuda et al. (US 2019/0194778 A1).
	Wakiya teaches coated particles each comprising a metal-surfaced particle as a core having partial surface modification with an organic (insulating) compound via a functional group capable of binding to the metal, e.g. P-atom containing groups (see para. 0004-0016). Wakiya is silent as to a “triazole-based compound” between the Wakiya clearly fails to teach, disclose or suggest the claimed covered particle as a whole.
	Matsumoto teaches a conductive powder including conductive particles, each of which have a metal or alloy film (e.g. gold, nickel or nickel-phosphorus alloy film) formed on the surface of a core particle, then protrusions (e.g. particle chain) protruding from the surface of the film (see Abstract; para. 0022-0024, 0037-0038). Matsumoto fails to disclose or fairly suggest a triazole-based compound on the metal film and an insulating layer comprising a compound having a phosphonium group. Thus, Matsumoto clearly fails to teach, disclose or suggest the claimed covered particle as a whole.
Masuda teaches a silver-coated alloy powder comprising a coating layer on a surface of an alloy core particle containing copper, nickel, zinc, the coating layer containing silver (see para. 0017-0020), preferably then subjected to surface treatment with a triazole compound to improve dispersibility in an electrically conductive paste (see para. 0023, 0066-0067: e.g. benzotriazole). However, Masuda fails to disclose or suggest the claim required outer insulating layer comprising a compound having a phosphonium group. Thus, Masuda clearly fails to teach the claimed covered particle.
The remaining references listed on the PTO-892 and PTO-1449 forms have been reviewed by the Examiner and are considered to be state of the art “covered particle” products cumulative to or less material than the prior art references discussed above.

7.	There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Wakiya, Matsumoto and Masuda, alone or in combination, to 
One of ordinary skill in the art would not find the instantly claimed composition limitations to be obvious variants of the prior art teachings and other known covered particles. In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 11, 2022